Citation Nr: 1409291	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-18 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression (claimed as PTSD and depression with sleep problems).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Marotta

INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In November 2011, the Veteran testified at a videoconference hearing but it was not possible to produce a written transcript of the proceeding.  The Veteran elected to schedule another hearing and in January 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

The Veteran originally claimed entitlement to service connection for PTSD, depression and sleep problems.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the foregoing, the Veteran's claim for has been recharacterized as shown on the title page.  


FINDING OF FACT

The Veteran does not have a competent diagnosis of an acquired psychiatric disability, to include PTSD and depression. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 and 3.304(f), 4.125 (2013). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied via a letter sent to the Veteran in September 2010.

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records, VA medical records and private treatment records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded a VA examination in November 2010.  The VA examination is sufficient, as the examiner considered the Veteran's statements, offered explanations for the opinions stated, and provided the information necessary to resolve the issue on appeal.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time. 

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).
 
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304(f). 

III.  Analysis

Service treatment records dated April 1967 indicate that the Veteran presented with complaints that he awoke during the night with shortness of breath.  The examiner found that the Veteran's medical history did not suggest an organic pathology.  The examiner also noted that the Veteran did not have a recent history of being nervous.  The examiner did not provide a diagnosis, but prescribed Benadryl.

In a Report of Medical History dated August 1969, the Veteran wrote: "I feel that at the present time I am in good shape both mentally and physically."  The Veteran indicated that he did not have trouble sleeping; frequent or terrifying nightmares; depression or excessive worry; or nervous trouble.  The Veteran's August 1969 separation examination did not note any psychiatric conditions.  Aside from these records, the Veteran's service treatment records are silent on complaints of or treatment for any psychiatric conditions. 

Post-service treatment records from Baptist Hospital East dated July 2002 indicate that the Veteran was admitted for worsening depressive symptoms and a suicide attempt.  Treatment notes indicate that the Veteran had multiple stressors, including relationship problems with his brother, mother, and stepson.  The Veteran reported a recent history of flashbacks from Vietnam.  He was admitted to the psychiatric unit with a diagnosis of major depressive disorder, recurrent, moderate.  The Veteran was released after three days with a diagnosis of major depressive disorder, recurrent, moderate, in partial remission and he was referred to individual therapy. 

The Veteran indicated that he was also treated by Dr. P. I.  The RO requested and received treatment records from Dr. P.I. dated from March 2008 to October 2010.  Treatment records dated March 2006 indicated that the Veteran was being treated for hypertension, insomnia, and anxiety.  Records dated March 2008 indicate that the Veteran was seen for hyperbilirubinemia, mild diabetes, hyperlipidemia, hypertension, insomnia, anxiety neurosis, and mild anemia.  In August 2010, treatment records indicate that the Veteran was being treated for hypertension, hyperlipidemia, diabetes and prostatitis.  A May 2011 letter from Dr. P. I.'s office indicates that the Veteran was last seen in August 2010. 

In November 2010, the Veteran reported for a VA examination.  The Veteran reported that he did not follow through with the recommendation to seek individual therapy after his July 2002 hospitalization.  His affect was full and his mood was good.  The Veteran indicated that his days are filled with helping his family.  He reported sleeping four to six hours per night and that he often uses a prescribed sleep aid to help him fall asleep.  The Veteran did not have homicidal or suicidal thoughts, panic attacks, ritualistic behavior or inappropriate behavior.  

The Veteran reported that while in Vietnam he hit an ox-cart with 4-5 passengers, but that he was under orders not to stop.  The Veteran further reported a 2002 incident in which he was driving his car and hit a girl who was riding her bike.  The girl was not injured.  The Veteran reported that his sleep got worse and that he had nightmares about the ox-cart incident after this incident.  On the Beck Depression Inventory-II, the Veteran had a score of 8.  The examiner found that the Veteran's score did not indicate the presence of a major depressive disorder.  The examiner noted that the Veteran has a moderate problem with sleep and that the Veteran endorsed mild symptoms of pessimism, loss of pleasure, interest and energy.  On the Mississippi Scale for Combat-Related PTSD, the Veteran had a score of 83.  The examiner cited a study that indicated that a score of 107 on the Mississippi scale met the diagnostic criteria for Vietnam combat-related PTSD.  Mississippi Scale for Combat-Related Posttraumatic Stress Disorder: Three Studies in Reliability and Validity, 56 J. Consulting and Clinical Psych. 1, 85-90 (1988).  The examiner found that the Veteran did not meet the PTSD diagnostic criteria.  

The examiner did not provide a diagnosis and explained that the Veteran did not have any current psychiatric condition.  The examiner noted that the Veteran had multiple stressors in 2002 when he tried to commit suicide.  The examiner noted that the Veteran did not meet the diagnostic criteria for major depressive disorder because a diagnosis requires more than one episode and that the Veteran denied any major depressive episodes before or after his 2002 episode.  The examiner also indicated that no psychiatric condition was involved in the Veteran's decision to retire from his job after 23 years.  The examiner found that with the exception of the 2002 incident, the Veteran appears to have coped adequately with psychosocial stressors in the past.   

VA records dated April 2011 indicate that the Veteran discontinued medical care in the private sector.  Based on his history of anxiety issues, the Veteran was referred for a mental health evaluation.  In an April 2011 mental health assessment, the examiner assessed the Veteran for depressive symptoms using the PHQ-9 test.  The Veteran had a score of 6, which was noted to indicate mild symptoms.  The examiner found that the Veteran did not meet the criteria for a current depressive disorder but noted that the Veteran reported significant depressive symptoms, which may suggest problems like sleep-disturbance, pain, or other psychiatric problems.  The examiner also conducted a suicide screening and found that the Veteran did not meet the criteria for a current anxiety disorder.  On his PTSD evaluation, the Veteran had a score of 24 on the PTSD checklist.  A note indicates that scores range from 17 to 85 and that a score of more than 50 is considered severe.  The Veteran reported that he had contact with friends or relatives about once a week and that his friends and relatives make him feel loved and cared for.  Notes indicate that the Veteran declined mental health services for anxiety.  The note also indicates that the Veteran had "no indications of PTSD or depression in the core."

The Board notes that under certain circumstances, lay evidence may establish a diagnosis of a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, by regulation, a diagnosis of PTSD or depression requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV).  38 C.F.R. § 3.304(f).  Therefore, PTSD and depression are not simple medical conditions that a lay person is competent to identify. 

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  Here, the Veteran does not have a current acquired psychiatric disability diagnosis as defined by 38 C.F.R. § 4.125; therefore service connection is not warranted. 

In sum, after a careful review of the claims file the Board finds that the preponderance of the evidence is against the Veteran's claim because he does not have a current diagnosis of PTSD or depression.  As the preponderance of the evidence is against the claim of service connection for PTSD and depression, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for an acquired psychiatric disability, to include PTSD and depression, is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


